745 P.2d 1180 (1987)
STATE of Oklahoma, Appellant,
v.
Charles Earl WOODWARD and Gerald Edward Wyche, Appellees.
No. J-87-158.
Court of Criminal Appeals of Oklahoma.
November 6, 1987.

NUNC PRO TUNC ORDER CLARIFYING OPINION
On November 6, 1987, oral argument in a matter of habeas corpus was heard by this Court in the petition of Charles Earl Woodward v. State of Oklahoma, ex rel; The Honorable David Harris, Associate District Judge within and for Adair County, State of Oklahoma, No. H-87-836. During the hearing it was made clear that the interpretation of this Court's opinion in State v. Woodward, 737 P.2d 569 (Okl.Cr. 1987), was not that intended by this Court when the opinion was filed.
NOW THEREFORE, this Court finds that this Nunc Pro Tunc order becomes necessary in order to rectify any misunderstanding of the intention of this Court concerning the aforementioned opinion.
IT IS THEREFORE THE ORDER OF THIS COURT that the words in the last paragraph on page 571, 737 P.2d, as follows, shall be stricken: "and the appellees herein shall stand trial as charged." The last paragraph of the opinion shall read as follows:
We are therefore of the opinion that the judgment and sentence of the Honorable District Judge of the Adair County District Court certifying appellees to the juvenile division of the court is erroneous and is therefore REVERSED. It is the order of this Court that the order of the Adair County District Court in CRF-86-94 certifying appellees to the juvenile division shall be vacated and set aside.
The Honorable District Court shall proceed with the matter of CRF-86-94 from the point of vacating the order certifying the juveniles to the juvenile division of the district court. This matter is therefore remanded to the District Court of Adair County, Oklahoma, for further proceedings not inconsistent with this opinion, as corrected.
      (s)BRETT, Presiding Judge
      (s)PARKS, Judge.